Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2022 has been entered.
 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13, 15-18, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vaska et al. (U.S. Patent Application Publication 2008/0045936).

Regarding claims 1 and 17, Vaska et al. disclose a system comprising:
an elongate lead device (“left ablation probe 20,” see [0153] and figure 14A) having a longitudinal axis, a main lead body, and sized and shaped to pass through a transverse pericardia sinus of the heart, the elongate lead device including a first zone (the portion of the left ablation probe 20 having electrodes (“ablating elements 27 are preferably a plurality of electrodes 28”), see [0154] and figure 14A) and a positioning element, the first zone having one or more first zone electrodes (“ablating elements 27 are preferably a plurality of electrodes 28”, see [0154] and figure 14A) providing a first electrical energy, and the main lead body having first and second longitudinal side edge lengths (located on opposite sides of the left ablation probe 20 and bisecting either electrodes 28 and/or the “balloon 150,” see figure 14A),
wherein the positioning element extends out transverse from the longitudinal axis beyond at least one of the first and second longitudinal side edge lengths of the main lead body to interface with and atraumatically abut an outside margin of the transverse pericardia! sinus, without active fixation into tissue, to resist displacement of the elongate lead device in a deployed state, with the first zone positioned within the transverse pericardia! sinus in the deployed state.
It should be noted the recitations of 1) sized and shaped to pass through a transverse pericardia sinus of the heart, 2) first zone electrodes providing a first electrical energy, 3) the positioning element abuts an outside margin of the transverse pericardia! sinus, without active fixation into tissue, to resist displacement of the elongate lead device in a deployed state, with the first zone positioned within the transverse pericardia! sinus in the deployed state are all recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  The system disclosed by Vaska et al. is capable of performing the recited functional limitations.

Regarding claims 2-4, and 18, Vaska et al. disclose the claimed inventions.  The recitations of claims 2-4 are all recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation.  A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim.  However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.  A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987).  It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim.  In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963).  Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function.  In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971).  In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon.  In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).  The system disclosed by Vaska et al. is capable of performing the recited functional limitations.

Regarding claims 11 and 21-22, Vaska et al. disclose the claimed inventions, see figures 14A-15.

Regarding claim 12, Vaska et al. disclose the claimed inventions, see figure 16 where wire 98 is part of the system and can be implanted.

Regarding claim 13, Vaska et al. disclose the claimed inventions, see figures 14B-14D.

Regarding claims 15-16, Vaska et al. disclose the claimed inventions, see figures 14B-14D.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Vaska et al. (U.S. Patent Application Publication 2008/0045936) as applied to claim 1 above, and further in view of Thakkar et al. (U.S. Patent Application Publication 2015/0148877).

Regarding claim 14, Vaska et al. show the invention above,
but fail to explicitly recite “the elongate lead device is constructed at least in part of a shape memory material.”
Vaska et al. do disclose a pre-shaped portion 160 of the elongate lead device (“left ablation probe 20,” see [0153], [0182] and figure 14A).
Like Vaska et al., Thakkar et al. disclose an elongate device having multiple electrodes, pre-shaped portions used to treat the heart and teach making the pre-shaped portion of the elongate member out of and shape memory ally made from Nitinol in order to provide the desired bending, curving, and/or steerability to the elongate device in a workable and known manner (see [0110]).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Vaska et al., as taught by Thakkar et al., to make the pre-shaped portion of the elongate member out of and shape memory ally made from Nitinol in order to provide the desired bending, curving, and/or steerability to the elongate device in a workable and known manner.


Response to Arguments

Applicant’s arguments with respect to claims 1-4, 11-18, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Due to the RCE, this action is made non-final.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792